In a proceeding to compel a husband to support his wife and child, the husband appeals from an order of the Family Court, Queens County, dated September 10,1964, denying his application for a rehearing of a trial held January 27, 1964 which resulted in an order directing the husband to pay $80 biweekly for the support of the wife and child “ on a means basis.” Order of September 10, 1964 reversed on the law and the facts, without costs; application for rehearing granted to the extent of directing a new hearing; and the matter remitted to the Family Court, Queens County, for such new hearing and for further proceedings not inconsistent herewith. In our opinion, in the exercise of its continuing jurisdiction (Family Ct. Act, § 451) the court should have granted the husband a new hearing at which he would have an oppor*758tunity to submit proof in support of his claim as to Ms change of circumstances, as to his and his wife’s current financial condition and as to the other issues raised by him in his moving papers. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.